Citation Nr: 0710211	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  01-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a back disability, 
to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

2. Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

3. Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

4. Entitlement to service connection for a bilateral 
disability of the arches and feet, to include as secondary to 
service-connected left ilioinguinal nerve entrapment.

5. Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

6. Entitlement to an initial rating higher than 20 percent 
for left ilioinguinal nerve entrapment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to November 
1995 and from November 1997 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a January 2005 decision which addressed the 
issue of earlier effective date for left ilioinguinal nerve 
entrapment, the Board remanded the remaining issues.  
Unfortunately, for reasons expressed below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  VA will 
notify the appellant if further action is required.




REMAND

Pursuant to the previous remand, the veteran was afforded a 
VA examination in May 2005, for an opinion as to the 
secondary service connection claims, and for current findings 
pertaining to the ilioinguinal nerve entrapment.  The 
examiner did not address the secondary service connection 
issues for any of the claims except the back disability, but 
did state that the veteran had joint strains of both hips, 
knees, ankles, and feet which were at least as likely as not 
caused by several parachute jumps in service.  This part of 
the opinion was buried on page 17 of the 31 page examination 
report, and the AOJ returned the file to the examiner for an 
opinion as to secondary service connection for all issues 
except the back.  In an opinion dated in June 2005, the same 
physician provided an opinion which stated that joint strains 
of the hips, knees, ankles, and feet were less likely than 
not caused by or as a result of active duty.  Not only was 
this a direct contradiction of his May 2005 conclusion, but 
the examination still failed to address the secondary service 
connection aspect of the claims.  Remand instructions are 
neither optional nor discretionary, and full compliance is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The examination is incomplete in another respect as well.  As 
detailed in the Board's prior remand, the evidence of record 
is inconsistent as to whether the veteran actually has the 
chronic disabilities he has claimed.  The 2005 VA examination 
report initially diagnosed chronic strains, but then in the 
addendum, the examiner indicated a diagnosis of arthralgias - 
which is simply another word for pain.  It must be clarified 
whether the veteran has the claimed conditions.

The doctor's first opinion has raised the question of service 
connection for the issues on the basis of direct service 
incurrence, and, as a separate theory of entitlement is not a 
new claim, must be addressed as part of the current claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997). The claims were 
only considered by the RO on a secondary basis, as that was 
the allegation put forth by the veteran.  However, VA's duty 
to assist a claimant with the development of evidence extends 
to all applicable theories of a claim, whether asserted by 
the claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application). Because the evidence in this case reasonably 
raises claims for direct service connection, the issues on 
appeal must be remanded so that the RO can consider whether 
direct service connection is warranted and so that complete 
notification can be provided to the veteran. 

In reviewing the service medical records, the Board notes 
that there is a notation in April 1991 that the veteran 
sustained a soft tissue injury to the left ankle in April 
1991.  On the November 1995 separation examination, the 
veteran said he injured his right knee in a jump in Kuwait.  
There was also a reference, in July 1993, to the veteran 
being in special forces.  For these reasons, the veteran's 
personnel records should be obtained, to determine the extent 
to which his duties included parachute jumping.  

The examination in May 2005, which relied on the findings of 
a 2000 electromyogram, was also inadequate as to the current 
evaluation for left ilioinguinal nerve entrapment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's personnel records 
for his first period of active duty.

2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for the disabilities at 
issue on the basis of direct service 
incurrence.  The notice should also inform 
the veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession.  

3.  Thereafter schedule the veteran for a 
VA examination by a board of two examiners 
who have not previously examined the 
veteran (if available, the examination 
should be conducted by a specialist in 
orthopedics and a specialist in 
neurology), to determine:
a)	whether the veteran has chronic 
disabilities of the low back, hips, 
right knee, ankles, and/or feet, as 
opposed to complaints of pain without 
underlying disability; 
b)	whether any chronic disabilities of 
the low back, hips, right knee, 
ankles, and/or feet, had their onset 
in service; 
c)	whether any chronic disabilities of 
the low back, hips, right knee, 
ankles, and/or feet were caused or 
aggravated by left ilioinguinal nerve 
entrapment; and 
d)	all current manifestations of left 
ilioinguinal nerve entrapment.  
The claims file, and a copy of this 
REMAND, must be provided to the examiners 
for review in conjunction with the 
examination. 

In the opinion as to direct service 
connection, the examiners should address 
the notations in the service medical 
records of a left ankle injury in April 
1991, and a history of a right knee 
injury, in November 1995.  However, 
November 1988 records pertaining to a 
right knee injury were subsequently 
clarified as involving the left knee, for 
which service connection is already in 
effect.  



In determining the current manifestations 
of left ilioinguinal nerve entrapment, any 
indicated neurological tests, such as an 
electromyogram should be conducted before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

It is essential that the examiners provide 
a complete rationale for any opinion 
provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate these claims; the 
service connection claims must be 
addressed on both direct and secondary 
bases.  If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). However, the 
Board takes this opportunity to advise the veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

